1 U.S. 133 (1785)
1 Dall. 133
BURROWS
versus
HEYSHAM.
Supreme Court of United States.

*134 On the 20th of August, the PRESIDENT delivered the opinion of the Court.
SHIPPEN, President.
As it has not been made any part of the argument, that the power of the Court to amend, is not the same, as it was before the action was removed, we shall determine the question as we should have done, if the writ of error had not been brought. Upon the liberal principles of modern practice, therefore, and indeed, for the honour of common sense, we think it incumbent upon us to direct the Scire Facias to be amended by the record. Besides the cases in the books (particularly that in Barnes 6. Sweetland vs Beezely) there are some instances in our own Courts that authorize this determination. I remember in Scott vs Galbraith at Nisi Prius, in Lancaster, a verdict was given for the plaintiff in ejectment, for one half or the premises, and nothing was said respecting the other half. A motion was made in Bank to set aside this verdict; but it was allowed to be amended, by adding, "and for the residue they find for the defendant;" although, in that case, there was not anything to amend by, but merely what was implied in the verdict.
The rule made absolute.